Case 2:18-cr-00614-JS-GRB Document 45 Filed 02/26/19 Page 1 of 1 PageID #: 193



                     CRIMINAL CAUSE FOR GUILTY PLEA

BEFORE: SEYBERT,J.      DATE:   2/26/2019        TIME: 12:00

DOCKET NUMBER: CR 18-614             TITLE: USA-V- ROMANDETTI

DEFT NAME: JEFFREY MILLER                                   DEFT: #3
      X PRESENT    NOT PRESENT          IN CUSTODY      X   ON BAIL

      ATTY. FOR DEFT.: JOHN ARLIA                           C.J.A.
                      X PRESENT             NOT PRESENT   X RET
                                                  FED. DEF. OF NY, INC.

A.U.S.A. CHARLES ROSE                       DEPUTY CLERK: CHARLES BARAN

COURT REPORTER: F. GUERINO

 X    Case called; counsel for all sides present.

 X    Deft. withdraws not guilty plea and enters a plea of guilty
      to Counts 1, 2 of the Indictment.

 X    Court finds a factual basis for the plea.

 X    Sentence date set for      8/23/2019 at 11:00AM.

 X    Probation Department notified.

      Case adjourned to                           for

 X    Deft. continued on bond.

      Other:
